                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


                                                CIVIL ACTION


IN RE: WHISTLER ENERGY II, LLC                  NO: 19-13286


                                                SECTION: “H”(1)




                         ORDER AND REASONS
      Before the Court is the Trustee Kenneth Lefoldt, Jr.’s Motion for
Interlocutory Appeal (Doc. 1). For the following reasons, the Motion is
DENIED.


                              BACKGROUND
      On March 24, 2016, an involuntary petition for Chapter 11 bankruptcy
was filed against Whistler Energy II, LLC (“Whistler Energy”). On January 25,
2017, a plan of reorganization was confirmed. As part of the plan, certain
causes of action were transferred and assigned to a litigation trust.
Subsequently, the Trustee of the Whistler Energy II, LLC Litigation Trust filed
a Complaint against Baker Hughes Oilfield Operations, LLC (“Baker Hughes”)

                                      1
in bankruptcy court seeking to avoid and recover an allegedly preferential
transfer made to Baker Hughes by Whistler Energy.
      Baker Hughes provided services and products to Whistler Energy in
connection with its oil and gas productions.
      One of the things Baker Hughes provided was a “pup joint” for the
      A5 Well. It turns out that the pup joint was the wrong size, and
      this caused a delay of several days in the drilling operation, which
      in turn caused the debtor to lose money. The debtor withheld
      payment to Baker Hughes on 14 invoices involved with the
      problem, and the parties attempted to work out a resolution.
      Eventually the parties entered into a settlement agreement,
      whereby the debtor agreed to make two payments to Baker
      Hughes, and Baker Hughes agreed to accept $200,000 less than
      the face amount of the invoices. The two payments were made on
      December 15, 2015 in the amount of $968,017.15, and December
      31, 2015 in the amount of $968,017.16. The two payments resolved
      the problem between the parties, and the debtor did not do any
      more business with Baker Hughes. Only the December 31, 2015
      payment falls within the preference period. 1
The Trustee seeks to avoid the December 31, 2105 payment.
      On October 10, 2019, the bankruptcy court granted a partial summary
judgment, ruling for the Trustee on the elements of a preferential transfer
under 11 U.S.C. § 547(b)(1)-(2), and (b)(4)-(5). However, the bankruptcy court
denied summary judgment on the issue of the debtor’s insolvency on the date
of the transfer and on the issue of whether the transfer can be protected from
avoidance by the ordinary course of business defense under § 547(c)(2)(B). The
court found that the parties’ competing experts on the issues presented a
material issue of fact inappropriate for resolution on summary judgment.


      1   Adversary Proceeding No. 18-1028, Doc. 109.
                                             2
       The Trustee now seeks an interlocutory appeal of the issues on which the
bankruptcy court denied summary judgment. Baker Hughes opposes the
Trustee’s attempt to take an interlocutory appeal but seeks to assert a cross-
appeal if the Trustee’s motion is granted.


                                  LEGAL STANDARD
       According to 28 U.S.C. § 158(a), a party may appeal an interlocutory
order of the bankruptcy court only “with leave of court.” While 28 U.S.C. §
158(a) does not expressly indicate the standard that should be used in
considering whether to grant leave to appeal, the Fifth Circuit has stated that
“the vast majority of district courts faced with the problem have adopted the
standard under 28 U.S.C. § 1292(b) for interlocutory appeals from district court
orders.” 2 The standard under 28 U.S.C. § 1292(b) requires the consideration
of three elements: (1) whether a controlling issue of law is involved; (2) whether
the question is one where there is substantial ground for difference of opinion;
and (3) whether an immediate appeal would materially advance the ultimate
termination of the litigation. “The decision to grant or deny leave to appeal a
bankruptcy court’s interlocutory order is committed to the district court’s
discretion.” 3




       2 Matter of Ichinose, 946 F.2d 1169, 1176–77 (5th Cir. 1991); see, e.g., In re Cent.
Louisiana Grain Co-op., Inc., 489 B.R. 403, 408 (W.D. La. 2013).
       3 In re O’Connor, 258 F.3d 392, 399–400 (5th Cir. 2001).

                                              3
                                LAW AND ANALYSIS
       The Trustee asks this Court to answer the following questions: (1)
whether the bankruptcy court should have conducted a Daubert analysis prior
to holding that Baker Hughes’s expert report created a material issue of fact
as to the debtor’s insolvency, and (2) whether the ordinary course defense
applies to a preferential transfer made pursuant to a settlement agreement.
“[A] question of law is controlling if reversal would terminate the litigation.” 4
“[I]n determining whether certification will materially advance the ultimate
termination of the litigation, the district court considers whether it will
eliminate the need for trial, eliminate complex issues, or streamline issues to
simplify discovery.” 5 This Court finds that the issues that the Trustee seeks to
appeal do not involve controlling issues of law and will not materially advance
the termination of this matter.
       The Trustee argues that the bankruptcy court should have employed a
Daubert analysis of Baker Hughes’s expert, that such an analysis would have
resulted in the exclusion of that expert’s opinions, that Baker Hughes would
therefore have been unable to rebut the presumption of insolvency, and that
summary judgment could have been granted in the Trustee’s favor on the issue
of insolvency. Baker Hughes argues, however, that it asserted sufficient other
evidence of solvency to raise a fact issue regardless of the admissibility of its
expert, such as financial statements and testimony from the debtor’s CEO.
Accordingly, the question upon which the Trustee appeals is not a controlling

       4Decena v. Am. Int’l Cos., No. 11-1754, 2012 WL 1640455, at *2 (E.D. La. 2012) (citing
Breeden v. Transocean Offshore Ventures, No. 00-2561, 2001 WL 125343, at *1).
      5 In re Stewart, No. 09-3521, 2009 WL 2461672, at *2 (E.D. La. 2009) (citing In re

Babcock & Wilcox Co., No. 00-1154, 2000 WL 823473, at *2 (E.D. La. 2000)).
                                              4
issue of law. Even if this Court finds that the bankruptcy court should have
conducted a Daubert analysis, it might still find that Baker Hughes submitted
sufficient other evidence to withstand summary judgment. Accordingly,
reversal would not necessarily result in the termination of this action and
would not materially advance the ultimate resolution of the action.
       The second issue that the Trustee seeks to appeal is likewise
inappropriate for an interlocutory review. In its defense to the Trustee’s
preference action, Baker Hughes argued that the transfer at issue was made
according to ordinary business terms and therefore cannot be avoided pursuant
to § 547(c)(2). In denying summary judgment on the ordinary course of
business defense, the bankruptcy court held that the parties had presented
conflicting expert opinions regarding the ordinary terms in the industry and it
therefore could not resolve the factual dispute on summary judgment. 6 The
Trustee argues that this holding was in error because transfers made pursuant
to settlement agreements do not fall within the ordinary course of business
defense as a matter of law. In support of this argument, the Trustee cites to
several cases that state that “payments made in connection with settlement of
litigation do not fall within the ‘ordinary course of business’ defense of section
547(c)(2).” 7 It is undisputed that the settlement reached here was not a result


       6 Adversary Proceeding No. 18-1028, Doc. 109.
       7 In re Quality Infusion Care, Inc., No. 10-36675, 2013 WL 6189948, at *12 (Bankr.
S.D. Tex. Nov. 25, 2013) (internal quotations omitted) (emphasis added); In re A. Angelle,
Inc., 230 B.R. 287, 299 (Bankr. W.D. La.), modified, 230 B.R. 306 (Bankr. W.D. La. 1998)
(“Thus, it appears appropriate to enforce a per se rule that litigation settlements are not to
be treated under any circumstances as transfers either ‘in the ordinary course of business’ or
‘according to ordinary business terms.’”).


                                              5
of litigation, and therefore, the Trustee has not shown that there is a rule of
law that controls here. Rather, the issue of whether the transfer that Whistler
Energy made to Baker Hughes was made according to ordinary business terms
in the industry is a question of fact. “[T]he inquiry is whether a particular
arrangement is so out of line with what others do that it cannot be said to have
been made in the ordinary course.” 8 The cases cited by the Trustee may be
relevant to this inquiry; however, such questions of fact are inappropriate for
consideration on an interlocutory appeal. 9 Issues presented on interlocutory
appeal should not require the court to “go hunting through the record.” 10
Further, reversal of this issue on appeal would not materially advance the
resolution of this action because there might still be an issue of fact as to
insolvency as discussed above. Accordingly, the Trustee has not satisfied the
standard to appeal under 28 U.S.C. § 158(a) and 28 U.S.C. § 1292(b) or
identified any exceptional circumstances warranting such relief.




       8 In re SGSM Acquisition Co., LLC, 439 F.3d 233, 239 (5th Cir. 2006).
       9 Clark-Dietz & Assocs.-Eng’rs, Inc. v. Basic Const. Co., 702 F.2d 67, 69 (5th Cir. 1983)
(stating fact-review questions are inappropriate for interlocutory appeal).
       10 Ryan v. Flowserve Corp., 444 F. Supp. 2d 718, 722 (N.D. Tex. 2006) (internal citation

omitted).
                                               6
                       CONCLUSION
For the foregoing reasons, the Motion is DENIED.


              New Orleans, Louisiana this 19th day of March, 2020.


                            ____________________________________
                            JANE TRICHE MILAZZO
                            UNITED STATES DISTRICT JUDGE




                               7
